DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed October 13, 2022.  Claims 1, 3, 9, 11 and 16 have been amended.  Claims 2, 8, 10, 15 and 17 are canceled.  Claims 1, 3-7, 9, 11-14, 16 and 18-20 are pending and have been examined.  The Information Disclosure Statement (IDS) filed on 7/26/2022 has been acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-7, 9, 11-14, 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 9 and 16 recite the limitations “the message position of the comment” in lines 14, 17 and 17 respectively.  There is insufficient antecedent basis for these limitations in the claims.  Claims 3-7; 11-14; and 18-20 by being dependents of claims 1, 9 and 16 respectively are also rejected.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, 9, 11-14, 16 and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1, 3-7, 9, 11-14, 16 and 18-20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards a method, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that set forth the abstract idea recites: obtaining a target post on a social platform, comprising: obtaining all posts on a social platform according to a unique User Identification; obtaining advertising contents; determining the target post from all posts according to the advertising contents, and the target post comprising image information and text information; obtaining a first analysis result based on the image information;  obtaining a second analysis result based on the text information; generating advertising message information corresponding to the target post according to the first analysis result and/or the second analysis result; and publishing the advertising message information at a message position of the target post, in response to detecting comment information in the advertising message information, carrying out a text emotion analysis in relation to the comment information; in response to the text emotion analysis is a positive emotion, publishing the advertising contents at the message position of the comment information.  These limitations entail commercial interactions including, advertising, marketing or sales activities; business relations; as well as managing personal behavior including social activities; and are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).  
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), there are no additional elements provided by the claim besides the abstract idea.  Therefore, the limitations of the claim as a whole also do not amount to significantly more than the abstract idea.  
	Claim 9 recitation includes a processor and storage medium.  Viewed individually, this does not constitute significantly more because it simply is an attempt to limit the abstract idea to a particular technological environment1.  Viewing the limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing automating computer functions.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	A review of dependent claims 3-7, likewise do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more. For instance, claims 6-7 incorporates the abstract grouping of Mathematical Concepts.  Thus, while they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 9, 11-14, 16 and 18-20 suffer from substantially the same deficiencies as outlined with respect to claims 1, 3-7 and are also rejected accordingly.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luciani (US Publication 2020/0357074) in view of Rathod (US Publication 2016/0132608) in further view of Khoury (US Publication 2021/0224858).
A.	In regards to Claims 1, 9 and 16, Luciani teaches method, device and storage medium, comprising:
	a processor; Luciani [0028];
	 and a non-transitory storage medium coupled to the processor and configured to store a plurality of instructions, Luciani [0087];
	obtaining a target post on a social platform, comprising: 
	obtaining advertising contents; Luciani [0067: targeted advertisements may include one or more links to a webpage or other content provided by an insurance provider];
	determining the target post from all posts according to the advertising contents, and the target post comprising image information and text information; Luciani [0074: targeted advertisements may be presented to users. For instance, the insurance server may transmit targeted advertisements to each user by utilizing contact information available for each user; 0013: access activities/communications from one or more social media platforms to obtain various content shared within the one or more social media platforms. This content can include text data and image data]

	obtaining a first analysis result based on the image information; Luciani [0058: dataset of content (e.g., images, memes, etc.) may be analyzed using a clustering algorithm];
	obtaining a second analysis result based on the text information; Luciani [0058: dataset of social media posts, comments may be analyzed using a clustering algorithm];
	generating advertising message information corresponding to the target post according to the first analysis result and/or the second analysis result; Luciani [0038: a dataset of social media posts, comments, and other content (e.g., images, memes, etc.) may be analyzed using a clustering algorithm to identify one or more ad hoc groups that include users that share one or more characteristics; 0049: matching system generate a post within the predefined group maintained by the social media platform to advertise insurance products selected for the ad hoc group; 0060: generate targeted advertisements that may be posted to the pre-defined group within the social media platform environment]; 
	Luciani does not specifically disclose, and publishing the advertising message information at a message position of the target post;. this is disclosed by Rathod [0052: advertisers prepare and providing in-line or in-text advertisements based on message(s); 
	publishing the advertising contents at the message position of the comment information; this is disclosed by Rathod [0052: advertisers prepare and providing in-line or in-text advertisements based on user data]; 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to modify the teachings of Luciani with the teachings from Rathod with the motivation of enabling advertisers to present advertisement to users or customers or prospective customers for particular keywords, categories at one or more advertisement spaces or in-line with messages, wherein server matches advertisement criteria including keywords, phrases, categories, location, language with user's data.  Rathod [0059];
	Luciani does not specifically disclose, comprising: obtaining all posts on a social platform according to a unique User Identification; this is disclosed by Khoury [0330: tag may be generated for each content element of each post whereby a unique identifier may be associated with each piece of specific content; 0262: tracking may be performed from an initial message being crafted and distributed to a consumer interacting with the content to making a purchase of a good or service, e.g., point of sales or other customer resource/relations management data, to posting one or more comments about the good purchased and/or receiving further engagement from the seller of the goods or services; 0289: data that may be tracked may include customer identification, interaction, and/or previous purchase data, which may tracked by a RSS feed, such as with respect to their location and community demographics that may be relevant to the identified consumer to be communicated with. CRM and/or POS module may track, collect, and store personal information related to consumers, their online activities, prior engagements, purchases, demographics, social circles, social networks, and the like; 0429: information derived from the user's social media, include, user posted information, commentary they post, photos they upload, comments they respond to about the company, likes they make, up or down votes they make, purchases they make, videos or blogs they view, searches they perform, and the like; user may be tracked by their online ID, handle, phone number, computer ID, user ID, their cellular ID, etc.]
	in response to detecting comment information in the advertising message information, carrying out a text emotion analysis in relation to the comment information;
this is disclosed by Khoury [0211: in response to the initial messaging from the business entity, the visiting consumer may type a question in freeform format; automated portion of the platform may access an analytics and/or artificial intelligence module that is configured for scoring, recommending, and/or generating communication content over a number of different issues related to the selling of the goods and/or services (i.e. advertising content); 0236: reputation manager can screen for comments, postings, or other evaluations pertaining to the newly generated and/or distributed content and when occurring can collect and assess the posted evaluative data; whereby the reputation manager may oversee communication recipient response and filter for reputation sentiment of how recipients are feeling; 0364: collected data can then be analyzed with respect to collected keyword and sentiment data];
	 in response to the text emotion analysis is a positive emotion, publishing the advertising contents.  This is disclosed by Khoury [0352: rules may include simple responses to simple engagements, for instance, where a five star review is given, a coupon can be automatically generated and presented to the consumer; 0444: once characteristics have been determined, the AI module may determine various correlations between these characteristics, such as between the things or products and its consumers likes, so as to generate a real-time advertisement that is generated in a manner to be specifically pertinent to the user].
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to modify the teachings of Luciani/Rathod with the teachings from Khoury with the motivation to provide a workflow system that can scan, collect, and evaluate content for positive and negative trends, and where one or more actions in response thereto can be suggested and/or implemented.  Khoury [0375];
B.	In regards to Claims 3 and 11, Luciani discloses, further comprising: extracting key information from the advertisement contents; Luciani [0022: system may receive specific activities or other information about the group; the advertisements targeted to the group provide useful data for better understanding the risk classification and categorization];
	determining the post comprising the key information as the target post.  Luciani [0056: data obtained by the data crawler facilitate classification of the data and identification of ad hoc groups; 0060: targeted advertisements may be posted to the pre-defined group within the social media platform environment].
C.	In regards to Claim 4, Luciani does not specifically discloses, wherein the first analysis result comprises target contents of the image information and a text description of the target contents.  This is disclosed by Rathod [0045: analysis of data including process of inspecting, cleaning, transforming, and modeling data with the goal of discovering useful information, suggesting conclusions, and supporting decision making, converting to appropriate format including language, voice to text, text to voice, structured data, identify text data in image or video, validating & verifying text language and syntax of text; identifying targeted receiving users or users of network(s) for connecting requestor with matched or determined users of network(s)].  The motivation being the same as stated in claim 1].

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Luciani (US Publication 2020/0357074) in view of Rathod (US Publication 2016/0132608) in further view of Khoury (US Publication 2021/0224858) and Chan (US Publication 2020/0160385).
A.	In regards to Claim 5, 12 and 18, Luciani discloses, further comprising: extracting key information of the text information by using a keyword extraction algorithm; Luciani [0038: dataset of social media posts, comments may be analyzed using a clustering algorithm];
	Luciani does not specifically disclose, extracting emotional information of the text information by using a text emotion analysis algorithm; this is disclosed by Chan [0052: emotional information can be determined by monitoring the text entered on a user device by filtering the text for keywords such as performing the sentimental analysis];
	determining the second analysis result according to the key information of the text information and the emotional information of the text information.  This is disclosed by Chan [0052: sentiment analysis module can process natural language to incorporate both a linguistic and statistical analysis in evaluating the context of a communication. In text analysis, the sentiment is the attitude or opinion expressed toward something.  Sentiment can be calculated based on keywords extracted and evaluated at a keyword level].
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to modify the teachings of Luciani/Rathod with the teachings from Chan with the motivation to identify user behaviors during a specific emotional state and determine patterns of how the user responds to various types of advertisements in order to push advertisements to the user in a targeted manner.  Chan [0045].

Claims 6-7, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luciani (US Publication 2020/0357074) in view of Rathod (US Publication 2016/0132608) in further view of Khoury (US Publication 2021/0224858) and Crossley (US Publication 2020/0089769).
A.	In regards to Claims 6, 13 and 19, Luciani does not specifically disclose, further comprising: creating a corpus, which comprises a plurality of first vocabulary groups and a plurality of text replies corresponding to each of the plurality of first vocabulary groups; this is disclosed by Crossley [0040: generate k words that each approximates a representation of a relationship between two concepts from a computing device. The request may include two input n-grams that each represents one of the two concepts. In such a case, the social-networking system may train the word embedding model with a corpus of text collected from content objects created by a group of users who satisfy the one or more conditions];
	performing a word segmentation processing on the first analysis result and/or the second analysis result, and obtaining a second word group; Crossley [0027: analyze public sentiments based on word embeddings generated by a word embedding model that is trained with a large corpus of text collected from content objects created by the online social network users; 0063: social-networking system may determine a directional vector in the d-dimensional embedding space that connects from a point represented by the entity word vector to a point represented by the target attribute word vector. The social-networking system may identify k points on the directional vector that evenly split the directional vector into k+1 segments];
	searching a target vocabulary group in the corpus, the target vocabulary group having a highest similarity with the second vocabulary group; Crossley [0035: system may access the table of word vector relationships; may look up a first word vector corresponding to the input n-gram using the table; may, for each n-gram in the table, calculate a similarity metric to the first word vector; may select k word vectors from the word vectors in the table closest to the first word vector in the embedding space based on the calculated similarity metric];
	searching a target text reply corresponding to the target vocabulary group in the corpus, and setting the target text reply as the advertising message information.  Crossley [0056: system may send a response message comprising the target n-gram. As an example send a response with ‘impromptu,’ ‘excursion,’ ‘oasis,’ and ‘luau’ as four n-grams closest to the target concept that is in an analogous relationship from ‘staycation’ to a relationship from ‘travel’ to ‘adventure’. Based on the n-grams approximating the target concept that is in an analogous relationship from ‘staycation’ to a relationship from ‘travel’ to ‘adventure,’ supermarket company may send out an ad that “have a staycation on this mothers-day in an impromptu intimate way.”].
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to modify the teachings of Luciani/Rathod with the teachings from Crossley with the motivation to provide word vector concepts that a third party can evaluate so as to determine whether their campaign theme is decided suitably for the target audience and to develop their promotional campaign further.  Crossley [0044].
B.	In regards to Claims 7, 14 and 20, Luciani does not specifically discloses, further comprising: constructing a first word frequency vector corresponding to the first word group based on any first word group and the second word group in the corpus, and obtaining a plurality of first word frequency vectors; this is disclosed by Crossley [0042: calculate an average vector by taking a weighted average of the word vectors corresponding to the two input n-grams. social-networking system may assign a weight to each of the two word vectors for calculating the weighted average. The weight assigned to a word vector may be an Inverse Document Frequency (IDF) score for the corresponding n-gram];
	constructing a plurality of second word frequency vectors corresponding to the second word group based on the first word group and the second word group; Crossley [0051: generate, using a word embedding model, a table comprising unique n-grams in the list and their corresponding word vectors, wherein the word embedding model was trained using a second corpus of text collected from a plurality of user-created content objects; 0042: weight assigned to a word vector may be an Inverse Document Frequency (IDF) score for the corresponding n-gram];
	calculating a plurality of cosine values between the plurality of the first word frequency vectors and the plurality of the second word frequency vectors, and obtaining a plurality of cosine values; Crossley [0052: determine a target vector such that a first directional vector from a point represented by the first reference word vector to a point represented by the second reference word vector is equal to a second directional vector from a point represented by the particular word vector to a point represented by the target vector; 0027: each vector may comprise coordinates corresponding to a particular point in the embedding space, where each coordinate corresponds to a particular feature. A similarity metric of two vectors in the embedding space can be calculated; similarity metric may be a cosine similarity]; 
	setting the first vocabulary group corresponding to the largest cosine value among the plurality of the cosine values to be the target vocabulary group. Crossley [0052: select a target word vector closest to the target vector (largest cosine value) in the embedding space based on the calculated similarity metrics; the similarity metric being a cosine similarity]. The motivation being the same as stated above in claim 6.



Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant argues regarding the 35 U.S.C. § 101 rejection that the elements claimed in amended claim 1 do not recite an abstract idea (pp 8-9).  The Examiner respectfully disagrees.  The claim is directed to abstract ideas with no additional element that integrate the abstract idea into a practical application or constitute significantly more.  That the amendments place the advertisement in a position that urges potential consumers to pay active attention to product information, so as to achieve the effect of commodity exposure, is in and of itself an abstract idea and not an additional element that integrates the abstract idea into a practical application.  See the 101 analysis above.  
	Applicant contends that claim 1 as a whole amounts to significantly more than the judicial exception (p 10).  The Examiner respectfully disagrees.  The instant application solves an entrepreneurial problem rather than a technological one.  Improving on an advertising method by a computer merely using artificial intelligence technique is an improvement to an abstract idea and not an improvement to the artificial intelligence technology.  Therefore, the claims as a whole do not amount to significantly more than the abstract idea.
	As such, the claims as a whole, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the 35 U.S.C. § 101 rejection is maintained.
B.	Applicant’s arguments regarding the 35 U.S.C. § 103 rejection are moot in view of the new grounds of rejection.
C.	Applicant’s arguments relating to dependent claims are also rejected accordingly to independent claims 1, 9 and 16. 



Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987. The
Examiner can normally be reached on M-F 9:30-7:00 Alt Fri
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).